Citation Nr: 1242876	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  06-09 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1985 to June 1993. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2004 rating decision in which the RO denied service connection for PTSD.  In April 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2006. 

Pursuant to her request, the Veteran was scheduled for a Board hearing at the RO in March 2010.  However, she failed to appear for the hearing, has not provided any cause for her failure to attend the hearing, and has not requested rescheduling of the hearing.  Her hearing request has thus been deemed withdrawn.  38 C.F.R. § 20.702(d) (2012).  

In April 2010, the Board, without explanation, recharacterized the appeal as a claim for service connection for a chronic acquired psychiatric condition, to include PTSD.  The Board then remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  In June 2011, the AMC issued a supplemental statement of the case (SSOC) reflecting denial of the claim and returned the claims file to the Board for further appellate review. 

In January 2012, the Board stated that the issue had been reframed as a claim for service connection for a chronic acquired psychiatric condition, to include PTSD) in accordance with Clemons v. Shinseki, 23 Vet.App. 1 (2009), in which the United States Court of Appeals for Veterans Claims (Court) held that VA must consider claims for service connection for psychiatric disabilities more broadly in appropriate cases.  At that time, the Board again remanded the claim to the RO, via the AMC, for further development and consideration and, in October 2012, the AMC issued a SSOC continuing to deny the claim; thereafter, the appeal was returned to the Board for further appellate review.  However, upon current, further review of the claims file, the Board now finds that this is not an appropriate case for application of Clemons.  

In Clemons, the Court construed a Veteran's pro se claim of entitlement to service connection for PTSD as encompassing claims for any acquired psychiatric disorder because he had submitted only one (1) claim and was seeking service connection for psychiatric symptoms that had been variously, but not distinctly, diagnosed.  23 Vet.App. at 2-5, 8.  Here, unlike in Clemons, the appellant was represented prior to the initial decision on her claim and she submitted multiple distinct claims for service connection: her September 2003 claims form explicitly states that she was seeking service connection for "1) PTSD; 2) Depression/anxiety" and "4) Insomnia."  As observed by the Court in Clemons, "the claimant's intent in filing a claim is paramount to construing its breadth."  Id. at 5 (citing Ingram v. Nicholson, 21 Vet.App. 232, 256).  

In May 2004, the Veteran made her intent more apparent by writing to VA and observing that the issues of depression, anxiety, and insomnia had not been addressed in the March 2004 rating action.  She pleaded with the RO to "please understand that these issues are separate disabilities with a different diagnosis and should not be considered a symptom" - she indicated that she had purposefully claimed distinct disabilities that had been separately diagnosed and were being separately treated.  The Veteran specifically requested that VA "make a determination on my depression, anxiety, and insomnia."  Since the Veteran's claims and intentions are clear, and the issues of entitlement to service connection for depression, anxiety, and insomnia have not yet been adjudicated, the Board is limiting the claim on appeal as one for service connection for PTSD.  

The issues of entitlement to service connection for depression/anxiety and insomnia have been raised by the record, but have not been adjudicated by RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim for service connection for PTSD have been accomplished. 

2.  Although the record reflects assessments of PTSD, the weight of the competent, persuasive evidence establishes that the Veteran does not meet the diagnostic criteria for PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet.App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet.App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed.Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b) (1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet.App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, an October 2003 pre-rating letter provided notice to the Veteran as to what information and evidence was needed to substantiate a claim for service connection (to include, more specifically, a claim for service connection for PTSD), what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The Board observes that the letter did not provide her with general information pertaining to VA's assignment of disability ratings and effective dates, and no subsequent letter has so informed her.  However, as the claim for service connection for PTSD is herein being denied, no disability rating or effective date is being assigned so the Veteran is not prejudiced by the lack of notice in accordance with Dingess/Hartman.  

In April 2012, the AMC mailed the Veteran a letter advising her, pursuant to Dixon v. Derwinski, 3 Vet.App. 261, 263-264 (1992), that alternative forms of evidence could be developed to substantiate the claim, including, but not limited to, "buddy certificates" and letters.  Since providing this additional notice, the AMC has readjudicated the claims in an October 2012 supplemental SOC so the timing defect in the provision of this additional notice, since it did not precede the initial adjudication of the claims, has been rectified ("cured").  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed.Cir. 2007); (Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, and the report of a June 2010 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by her representative, on her behalf.  The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  The Board also finds that no additional RO action to further develop the record in connection with the claim for PTSD, prior to appellate consideration, is required.  

The Veteran has reported receiving private treatment for depression and anxiety and VA has attempted to obtain the records for which she submitted authorization forms, but she indicated in an October 2003 statement that her PTSD was diagnosed and treated by VA.  Further, although the AMC's April 2012 letter again requested that she submit medical evidence from hospitals, clinics, and private providers by which or by whom she was treated after separation from service, the Veteran's authorized representative submitted an October 2012 Expedited Processing and Waiver form stating that they did not have any additional evidence regarding the appeal.  Neither the Veteran nor her representative has identified any additional existing evidence that is necessary for a fair adjudication of the specific claim on appeal.  Under the circumstances, the Board finds that the RO has undertaken sufficient and appropriate action to obtain those records and that no further action in this regard is warranted.  

The Board further notes that this claim was remanded in April 2010 and January 2012 for the RO to assist the Veteran with development to attempt to verify some of her alleged stressors for her PTSD claim and for her to undergo a VA psychiatric examination.  All requested development was accomplished on remand, so there was compliance with these remand directives.  See D'Aries v. Peake, 22 Vet.App. 97, 105 (2008); Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no violation under Stegall v. West, 11 Vet.App. 268, 271 (1998) when the examiner made the ultimate determination required by the Board's remand). 

As mentioned, on remand, the Veteran was afforded a VA psychiatric examination and medical opinion in June 2010.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issues, as it is predicated on an interview with the Veteran, a review of the record, and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4) .

The Board acknowledges concerns expressed by the Veteran and her representative concerning development of PTSD stressors.  However, as will be discussed in greater detail below, the claim for service connection for PTSD is being denied because the weight of the competent, persuasive medical evidence establishes that the Veteran does not meet the diagnostic criteria for PTSD.  As the claim is being denied on the basis of diagnosis (and not the occurrence of a stressor), any discussion of the efforts taken to establish the occurrence of the Veteran's claimed stressors is unnecessary.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed.Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  As is evident, below, the analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claim.  See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) . 

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed.Reg. 39843 (July 13, 2010) and 75 Fed.Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board. 

In this case, however, the Veteran has not met the first essential criterion for service connection for PTSD-medical diagnosis of the disorder in accordance with the applicable diagnostic criteria.  As such, further discussion of the recent revisions to 38 C.F.R. § 3.304  is unnecessary. 

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV). 

Considering the pertinent evidence in light of the above, the Board finds that the weight of the competent, persuasive medical evidence establishes that the Veteran does not meet the diagnostic criteria for PTSD, and that, therefore, the claim must be denied. 

The Veteran's service treatment records are negative for any finding or diagnosis of PTSD.  Psychiatric evaluation was normal at the time of her separation from service and she indicated on a contemporaneous (May 1993) self report of medical history that she did not experience, and had never experienced, "nervous trouble of any sort" or "depression or excessive worry."

In May 1997, the Veteran wrote to VA and reported that she and her husband had experienced "mental and emotional problems since 1993."  She reported private treatment from a Dr. Barrera.  Records from Dr. Barrera reflect treatment for multiple injuries and notes dated July and August 1996 attribute injuries to domestic abuse.

The Veteran was seen for a Persian Gulf Registry examination in December 1996.  The psychiatric portion of the examination report reflects that the Veteran reported insomnia due to working different shift hours at work, but denied being depressed or nervous.  She expressly denied flashbacks and nightmares.  The Veteran reported some counseling, but stated it was for marital problems.  She was seen for a follow-up appointment regarding non-psychiatric symptoms in January 1997.  The treatment note describes her as nervous, but cooperative.  As the Veteran had complained of headaches memory loss during the Registry examination, she was scheduled for additional testing.

She was examined for headaches and numbness in June 1997.  She informed the VA physician that she had undergone marital counseling and had experienced "a good deal of domestic violence" after returning from active duty service and felt depressed.  However, the Veteran reported that her domestic situation was much improved, that she and her husband were no longer in counseling, and that she did not have any current depression.  The physician diagnosed her with an adjustment reaction and advised psychological evaluation. 

In September 1997, the Veteran underwent VA neuropsychological testing.  The psychologist noted that the Veteran evidenced some family discord and distress.  Although noting that the results of multiple psychological batteries were consistent with a chronic pain protocol with anxiety and depression, the psychologist diagnosed her with 'chronic adjustment,' and stated that no follow-up was necessary.

The RO issued an August 1998 rating decision denying service connection for an adjustment disorder.  The Veteran did not appeal the denial.

Private treatment notes from Dr. Barrerra reflect that the Veteran was diagnosed with anxiety and depression in October 1998.  A December 1998 states that she requested medication for anxiety - Dr. Barrerra diagnosed dysthymia.  August 2001 and November 2002 treatment notes reflect renewal of her prescription medication for anxiety.  In March 2003, Dr. Barrerra noted that the Veteran was experiencing depression as well as anxiety.  A July 2003 treatment note reflects that her depression had not improved and that she was experiencing suicidal ideation without plan.  She was advised to seek outside care and other private treatment notes reflect that she sought emergency treatment that same month.  The hospital emergency room treatment record shows that she was seen for depression with suicidal ideation.  She informed the treating emergency physician that her private doctor was treating her and the physician advised that she follow up with a psychiatrist.  

The Veteran wrote to VA in September 2003, claiming entitlement to service connection for PTSD as well as "depression/anxiety."  The Veteran wrote that "my doctor diagnose me as having PTSD, something I knew nothing about."  Although she did not identify the diagnosing doctor, she wrote that she had been treated for the claimed "conditions" by Dr. Barrerra and by a physician at the San Antonio VA Medical Center.  On an October 2003 authorization for the release of medical records, the Veteran wrote that she was receiving PTSD treatment from VA.  That same month, she wrote again to VA and contended that she had experienced depression and anxiety and insomnia "ever since [she] came back from the Gulf War."  In November 2003, Dr. Barrerra again noted her depression and indicated that she was being treated at VA.

VA treatment notes reflect that the Veteran was diagnosed with anxiety, depression, and PTSD by a VA physician/family practitioner, in August 2003.  She was treated with prescription medication and was afforded follow-up PTSD and depression screenings on a regular basis.  In a May 2004 statement, the Veteran clarified that her claimed PTSD, anxiety, and depression were "different disabilities with a different diagnosis."  She stated that anxiety and depression should not be considered symptoms.  In an April 2004 statement, she indicated that she attributed both PTSD and depression to an in-service miscarriage.

The report of a July 2005 VA annual check-up note include notation that the Veteran was stable and did not require acute intervention.  In August 2005, a depression screening was normal.  The Veteran reported "PTSD symptoms persisting" in March 2006 and was advised to continue her prescription medications.  However, a March 2006 VA PTSD screening yielded a negative result.  

The Veteran was afforded a VA joints examination in August 2006 for unrelated claims.  The examiner noted in the examination report that the Veteran displayed a flattened affect during the examination.  In September 2007, she was seen by a different VA physician-although PTSD was again reflected in the "problem list" portion of the treatment note, the physician did not assess current PTSD, but noted anxiety.  

In June 2010, the Veteran was afforded a VA mental disorders examination.  The examination report reflects that the examiner reviewed the claims file and all of the Veteran's treatment records.  The examiner noted the Veteran's report that she thought she began psychiatric treatment within one (1) year of discharge from active duty.  She also reported having received past psychiatric care from Dr. Barrerra, but stated she currently only took trazodone from VA.  Psychiatric evaluation was performed as was an in-depth interview with the Veteran.  The interview results reflect that she stated her PTSD resulted from an in-service miscarriage.  The examiner diagnosed the Veteran with depression and opined that she did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examination report reflects the examiner's opinion that the medical evidence of record shows that the Veteran had experienced depression for "many years."  Although stating that the Veteran's statements, in regard to the duration of her depression, were credible, the examiner concluded that she did not have PTSD.

The above-cited evidence reflects that the record contains conflicting medical opinions on the question of whether the Veteran has, at any time during the appellate period, actually met the diagnostic criteria for PTSD. 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet .App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

In this case, the Board finds that the June 2010 VA examiners' medical opinion-that the Veteran did not meet the full criteria for a PTSD diagnosis-is the most probative medical opinion on this point.  This examiner conducted an interview with the Veteran and reviewed her treatment history and claims file, noted the pertinent history, described the Veteran's symptoms, and provided a reasoned analysis pursuant to the specific diagnostic criteria set forth in DSM-IV.  See Hernandez-Toyens v. West, 11 Vet.App. 379, 382 (1998); Gabrielson v. Brown, 7 Vet.App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  Further, the examiner was a VA PTSD examiner, and the United States Court of Appeals for the Federal Circuit has held that the Board may assume VA medical examiners are competent.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their official duties).  The Board finds the 2010 VA examiner's opinion on the matter of diagnosis highly probative. 

The only medical evidence of record reflecting a diagnosis of PTSD are outpatient treatment records from the VA Medical Center in San Antonio.  These records indicate that a VA family practitioner diagnosed the Veteran with PTSD in 2003 and that the diagnosis subsequently was copied into the "problem list" portion of later treatment notes.  Although, pursuant to Cohen v. Brown, 10 Vet.App. 128, 140 (1997), VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV, there is no evidence that the family practitioner had any specialized training or experience in mental disorders.  In contrast, the June 2010 opinion was rendered by a VA PTSD examiner who, by VA policy, must have been a trained specialist.  VA Adjudication Procedures Manual, M21-1MR, Part III, subpart iv, 3.A.1.d.  An examiner's experience and expertise add weight to his opinion.  Nieves-Rodriguez, 22 Vet. App. at 302-04.

The VA examiner's review of the Veteran's claims file and treatment record also add probative weight to his opinion.  Although the Court held in Nieves-Rodriguez, supra, that review of the claims file is not the determinative factor in assigning probative value, it observed the importance of a physician's knowledge of all relevant case facts.  The VA examiner demonstrated such knowledge by reviewing the Veteran's private treatment history and VA treatment history in order to determine that she had experienced depression in the past, but not PTSD. The examiner's conclusion was based on a thorough review and understanding of the Veteran's longitudinal history which makes it more probative than the diagnosis rendered by the VA family practitioner.  In short, the most persuasive opinion evidence weighs against the existence of a current diagnosis of PTSD, and ultimately, the claim.  

In addition to the medical evidence of record, the Board has considered the assertions of the Veteran and those advanced by her representative, on her behalf.  However, to whatever extent these assertions are being offered to establish that the Veteran, in fact, has PTSD, such assertions provide no persuasive support for a finding in this regard.  These statements do not constitute probative medical evidence.  38 C.F.R. § 3.159(a)(1).  Although claimants are competent to describe their symptoms, a layperson is generally not capable of opining on matters requiring medical knowledge.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  PTSD is a complex psychiatric disability that cannot be diagnosed without special knowledge, training, and experience.  See Kahana v. Shinseki, 24 Vet.App. 428, 433, 438 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  As the Veteran and her representative are not shown to have the knowledge, training and expertise to diagnose PTSD, their lay assertions on the question of medical diagnosis of PTSD have no probative value.

As the preponderance of the competent, probative evidence establishes that the first, essential criterion for service connection for PTSD-medical diagnosis of the disorder in accordance with the DSM-IV-is not met, service connection for PTSD cannot be established, and the Board need not address the remaining criteria for service connection for PTSD.  See 38 C.F.R. § 3.304(f). 

For all the foregoing reasons, the Board finds that the claim for service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 53-56 (1990).




						(CONTINUED ON NEXT PAGE)



ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


